SAMUEL, Judge
(concurring).
I agree the Board must hold its statutorily required open meeting and relator’s list must be refused as untimely submitted. However, I would dismiss the suit on the ground that relator has failed to prove he has not been afforded the one Republican commissioner in each voting precinct he claims as a matter of right under the statute. As correctly stated in footnote 2 of the majority opinion, both Republicans and Democrats are included in the commissioners timely submitted by the other candidates and, quite clearly, it was relator’s burden to allege and prove there were one or more voting precincts in which there was no Republican commissioner.
Accordingly, I respectfully concur.